Order entered January 23, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01245-CR
                                       No. 05-13-01246-CR

                           CHAD EUGENE APPLETON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                            Trial Court Cause Nos. 28881, 28882

                                            ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the Anders
brief filed by appellate counsel. In her motion to withdraw, counsel states she sent appellant
copies of the clerk’s and reporter’s records. Accordingly, we GRANT appellant’s January 10,
2014 request for an extension of time to file his pro se response.
       Appellant’s pro se response is due by MARCH 17, 2014. If the response is not received
by the date specified, the appeals will be submitted on the Anders brief alone.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Chad
Appleton, TDCJ No. 01879585, Telford Unit, 3899 State Hwy 98, New Boston, TX 75570.

                                                       /s/   LANA MYERS
                                                             JUSTICE